When my dissent from the order refusing appellees' motion for rehearing was noted on the docket, opportunity had not been afforded me of reading the cases of Waller v. Leonard, 89 Tex. 507, 35 S.W. 1045, and Schoonmaker v. Clardy (Tex.Com.App.) 244 S.W. 124, cited for the first time in appellants' answer filed to-day to appellees' motion for rehearing. While still adhering to the views expressed in my individual opinion on original hearing relating to the over ruling of special exceptions to the appellees' pleadings, the two opinions referred to now cited by appellants sustain the other holding of this court with reference to the sufficiency of appellants' bill of exceptions No. 6, relating to the excluded testimony of L. Roberts with reference to the innate propensities of the cattle shipped; in other words, these two opinions constitute the latest expression of our Supreme Court as to the sufficiency of the bill of exceptions referred to, and, since the testimony excluded clearly seems to have been relevant and material, I withdraw my dissent on rehearing and concur in the overruling of the appellees' motion. *Page 1055